index nos cc ebeo plr-100380-99 date legend plan company sub suba sub b country a state b state c state d currency a x board y board z stock exchange xx dear this is in reply to your letter dated date in which rulings are requested on behalf of company and its subsidiaries regarding the federal_income_tax consequences of awards to be made under the plan the information submitted states that company is a country a stock corporation that owns of the common shares of the voting shares of sub sub which is a state b corporation is the parent_corporation of sub a which is a state c_corporation company is also the parent_corporation of sub b which is a state d corporation company's stock is required to be registered under sec_12 of the securities exchange act of company wishes to adopt a nonstatutory stock_option plan for certain management and executive employees of company and its subsidiaries however under country a stock corporation law company may not reserve its shares for future issuance upon the exercise of employee stock_options thus in order to implement the equivalent of an employee stock_option plan under country a corporate law company has established the plan under the plan awards to employees will take the form of a currency a-denominated convertible_bond and a corresponding employee loan upon payment of the conversion price the convertible_bonds will be converted into either nonvoting preference shares of company preference shares convertible_bonds will be currency a-denominated will have a face_amount equal to the nominal par_value of a preference share xx multiplied by the number of preference shares into which the convertible_bonds may be converted and will bear interest at a rate determined by the y board the y board will also determine the period over which the convertible_bonds will vest convertible_bonds will not be transferable or assignable except by will or the laws of descent and distribution or pursuant to a qualified_domestic_relations_order convertible_bonds will be unfunded and unsecured obligations of company employee loans will be currency a-denominated will be evidenced by a non- recourse note secured solely by the related convertible_bond will be for an amount equal to the face_amount of the related convertible_bond will bear interest at the same rate and payable at the same time as the interest on the related convertible_bond will mature on the date that the award expires and will be prepayable upon the earlier of conversion of the related convertible_bond or its redemption upon termination of employment upon vesting convertible_bonds will be convertible into preference shares at a conversion price equal to the standard price ' of a preference share on the z stock exchange on the first business_day following the date of the grant of the corresponding award the conversion price of the portion of the convertible_bonds to be converted is payable in full at the time of conversion upon conversion a participant must pay an amount equal to the conversion price less the face_amount of the convertible_bond being converted plus the amount of the corresponding employee loan upon termination of employment the participant or his or her beneficiary or personal representative generally will have days to convert the convertible_bonds or will have one year if the termination is due to death or disability termination is for cause the conversion_right will cease upon termination the y board has the discretion to lengthen the conversion period upon termination of employment upon expiration or termination of the conversion_right the convertible_bond will be redeemed the corresponding employee loan will be due and payable and those obligations will offset each other in all respects if however the under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture the standard price is the country a stock quote that ' represents the actual trading price of a given class of stock on the z stock exchange determined once each day pincite p m local time of bot a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1 i of the income_tax regulations see sec_1_83-3 the grant of an option to purchase property does not constitute a transfer of such property see sec_1 a similarly no transfer may occur where property is transferred under conditions that require its return upon the happening of an event that is certain to occur such as the termination of employment in such a case whether there is in fact a transfer depends upon all the facts and circumstances factors indicating that no transfer has occurred are described in sec_1_83-3 and see sec_1_83-3 neither sec_83 of the code nor the regulations thereunder define the term option and there is no particular form of words necessary to create an option however an option is generally understood to be a document that expresses an offer to sell property at a specified price for a stated period of time with the offeree being under no obligation to purchase the property compare sec_1 a of the regulations tn revrul_75_114 1975_1_cb_138 an employee owned subordinated debentures that were convertible into his employer's common_stock the debentures were convertible for a specified time which included the period between the time that the employer notified the employee that it was redeeming the debentures and the stated redemption date the issue addressed by this revenue_ruling was whether the convertible debentures were options to purchase stock for purposes of former code sec_422 based on the provisions of sec_1 b of the regulations the ruling held that the convertible debentures were options to purchase stock sec_83 of the code provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value for example an option does not have a readily_ascertainable_fair_market_value when granted if at that time it is not actively_traded on an established market or among other things is not transferrable see sec_1_83-7 and of the regulations however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of pursuant to the exercise if the option is sold or otherwise_disposed_of in an if the option is exercised sec_83 applies to the transfer of property arm's length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1_83-7 under sec_83 of the code the service_recipient is allowed a compensation expense deduction under sec_162 in an amount equal to the amount included in the service provider's gross_income under sec_83 for this purpose the service provider is deemed to have included the amount as compensation in gross_income if the service_recipient timely satisfies all of the requirements of sec_6041 or sec_6041a with respect to that amount of compensation see sec_1_83-6 of the regulations however no deduction is allowed under sec_83 to the extent that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items in the case of a capital_expenditure for example the basis of the property to which such capital_expenditure relates is increased at the same time and to the same extent as any amount includible in the service provider's gross_income in respect of such transfer thus for example no deduction is allowed to a corporation in respect of a transfer of its stock to a promoter upon its organization notwithstanding that such promoter must include the value of the stock in gross_income in accordance with the rules under sec_83 see sec_1_83-6 of the regulations additionally sec_280g of the code provides that no deduction is allowed for any excess_parachute_payment as defined therein under sec_83 the deduction is generally allowed for the taxable_year of the service_recipient in which or with which ends the service provider's taxable_year in which the amount is included in gross_income however sec_1_83-6 of the regulations provides an exception to the general timing rule for the deduction in cases where the property transferred is substantially_vested upon transfer the deduction is allowed to the service_recipient in accordance with the recipient's normal method_of_accounting for purposes of sec_83 of the code property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and is nontransferable within the meaning of sec_1_83-3 and d of the regulations respectively property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture under sec_1_83-6 of the regulations if a shareholder of a corporation transfers property to an employee or independent_contractor of the corporation in consideration for services performed by the employee for the corporation the transaction is considered to be a contribution of the property by the shareholder to the corporation and immediately thereafter a transfer of the property by the corporation to the employee the transfer of property to the employee is considered to be in consideration for services performed by the employee for the corporation if either the property is substantially nonvested at the time of transfer or if an amount is includible in the gross_income of the employee at the time of transfer under the rules of sec_83 of the code in the case of such a transfer any money or other_property paid to the shareholder for the contribution is considered to be paid to the corporation and transferred immediately thereafter by the corporation to the shareholder as a distribution to which sec_302 of the code applies revrul_80_76 1980_1_cb_15 holds that a majority shareholder of a corporation recognizes no gain_or_loss on its transfer of stock of that corporation to an employee of a subsidiary of that corporation but must allocate its basis in the transferred stock to any shares that it retains the ruling additionally holds that the subsidiary-employer is entitled to deduct the amount includible in the employee's gross_income under the rules of sec_83 but does not recognize gain_or_loss as a result of the transfer applying the above rules to the facts submitted we rule as follows the grant of a convertible_bond and a corresponding employee loan constitutes the grant of a nonstatutory option having no readily_ascertainable_fair_market_value at grant for purposes of sec_83 a participant will not be in receipt of compensation income when the convertible_bond and the corresponding employee loan are awarded or when the right to convert the convertible_bond vests but will be in receipt of compensation income when the convertible_bond is converted into preference shares or if later when such shares become substantially_vested the amount of such income will be the difference if any between the fair_market_value of the preference shares on the conversion date or vesting date and the amount_paid by the participant both measured in currency a on the applicable_date the employee loan and the interest payable thereon and the related convertible_bond and the interest payable thereon will be disregarded for all purposes of the code accordingly a participant will not be in receipt of gross_income on account of any interest receivable on the convertible_bond and will not be entitled to any interest_expense deductions on account of interest payable on the corresponding employee loan 3s neither sub a nor any other employer company will be in receipt of gross_income when a convertible_bond is awarded when the right to convert the convertible_bond vests upon the conversion of a convertible_bond into preference shares or on the issuance of preference shares the company employing a service provider who receives preference shares will be entitled to a compensation expense deduction attributable to those shares under the rules of sec_83 of the code and the regulations thereunder and no gain_or_loss will be recognized by company upon the issuance of the preference shares on account of the conversion of a convertible_bond except as ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular no opinion is expressed regarding the effect of adjustments to conversion prices or amendments to awards or regarding the method of valuing preference shares additionally if the plan is amended the above rulings may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the companies’ federal_income_tax return s for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes xb’
